MEMORANDUM ***
Fernando Carlos Minaya Carbajal, a native and citizen of Peru, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to adjust status. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Carbajal’s motion to reopen on the ground that he overstayed his voluntary departure period and so was ineligible for adjustment of status. See 8 U.S.C. 1229c(d) (alien who overstays voluntary departure period ineligible to adjust status for ten years). Even if Carbajal’s voluntary departure period was tolled while his motion to reconsider was pending, the period had expired by the time he filed his motion to reopen.
Carbajal’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 ■pjjjg disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.